Name: Council Regulation (EEC) No 1834/84 of 28 June 1984 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States (ACP) (1984/85)
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 No L 172/6 Official Journal of the European Communities 30. 6. 84 COUNCIL REGULATION (EEC) No 1834/84 of 28 June 1984 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States (ACP) (1984/85) Member State 1981 1982 1983 Benelux 3,9 5,0 5,1 Denmark 1,4 1,7 1,6 Germany 26,6 25,7 24,4 Greece 0,0 0,3 0,0 France 1,8 2,1 1,8 Ireland 1,8 2,0 1,8 Italy 0,2 0,3 0,4 United Kingdom 64,3 62^ 64,9 Whereas, in view of these factors, of market forecasts for the products in question and of the estimates submitted by certain Member States, quota shares may be fixed approximately at the following percentages : Benelux 4,78 Denmark 1,59 Germany 29,35 Greece 0,10 France 1,98 Ireland 1,92 Italy 0,32 United Kingdom 59,96 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Protocol 5 annexed to the Second ACP-EEC Convention, signed at Lome on 31 October 1979 ('), provides that products originating in the ACP States which fall within subheading 22.09 C I of the Common Customs Tariff shall, until the entry into force of a common organization of the market in spirits, be allowed into the Community free of customs duties under conditions such as to permit the development of traditional trade flows between the ACP States and the Community and between the Member States ; whereas the Community shall fix each year the quantities which may be imported free of customs duties on the basis of the largest quantities imported annually from the ACP States into the Community in the past three years for which statistics are available, increased by an annual growth rate of 40 % on the market of the United Kingdom and 1 8 % on the other markets of the Community ; Whereas, having regard to the levels reached by imports of the products concerned into the Commu ­ nity and the Member States during the past three years for which statistics are available, the annual quota volume would amount to 173 393 hectolitres of pure alcohol ; Whereas, because the Convention is due to expire on 28 February 1985, a pro rata temporis reduction to eight-twelfths should be introduced ; whereas the size of the tariff quota for the period 1 July 1984 to 28 February 1985 should therefore be fixed at 115 595 hectolitres of pure alcohol ; Whereas, during the past three years for which statis ­ tics are available, the corresponding imports by each of the Member States represent the following percentages of the imports into the Community from the countries in question of the products concerned : Whereas an arrangement for using the Community tariff quota, based on an allocation between the United Kingdom on the one hand and the other Member States on the other, would seem likely to reconcile the application of the growth rates provided for in Protocol 5 with the uninterrupted application of the duty-free entry arrangements in respect of the said quota to all imports of the products concerned into the Member States until the quota is exhausted ; whereas in order to reflect as closely as possible the actual trends on the markets in the products concerned, allocation of the Community tariff quota among Member States should be made in accordance with the requirements of the Member States ; whereas, in this case, the tariff quota should be allocated among the Member States on the basis of the largest quanti ­ ties imported annually into each Member State during the past three years and taking into account the above ­ mentioned growth rates ; Whereas measures should be laid down to ensure that Protocol 5 is implemented under conditions such as to permit the development of traditional trade flows between the ACP States and the Community and between the Member States :(') OJ No L 347, 22. 12. 1980, p . 141 . 30. 6. 84 Official Journal of the European Communities No L 172/7 Greece France Ireland Italy 115 2 290 2 220 370 Whereas, owing to the special character of the products in question and their sensitivity on Commu ­ nity markets, exceptional provision should be made for a method of use based on a single division among Member States ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure con ­ cerning the administration of the share allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1984 to 28 February 1985 rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States shall be imported duty free into the Community within the limits of a Community tariff quota of 1 1 5 595 hectolitres of pure alcohol. 2. Within the limit of its share, as indicated in Article 2, the Hellenic Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and of Regu ­ lation (EEC) No 439/81 ('). Article 2 1 . The tariff quota referred to in Article 1 shall be divided into two instalments. A first instalment of 69 325 hectolitres of pure alcohol shall be for United Kingdom consumption. A second instalment of 43 270 hectolitres of pure alcohol shall be allocated among the other Member States. 2. The shares of each of the Member States to which the second instalment is allocated pursuant to paragraph 1 shall consist of the following quantities : Article 3 1 . Member States shall manage the shares allocated to them in accordance with their own arrangements. 2. The extent to which the Member States have used up their shares shall be determined on the basis of the imports of the products in question, originating in the ACP States, entered for customs clearance under declarations for free circulation. Article 4 1 . Member States shall inform the Commission each month of imports actually charged against the tariff quota. 2. The United Kingdom shall take the steps neces ­ sary to ensure that the quantities imported from the ACP States under the conditions laid down in Articles 1 and 2 are restricted to those meeting its domestic consumption requirements. 3. The Commission shall regularly inform the Member States of the extent to which the tariff quota has been used up. 4. Where necessary, consultations may be held at the request of a Member State or on the initiative of the Commission. Article 5 The Commission shall take all necessary measures, in close cooperation with the Member States, to ensure the implementation of this Regulation. Article 6 Council Regulation (EEC) No 1470/80 of 9 June 1980 on the safeguard measures provided for in the second ACP-EEC Convention ^) shall apply to the products covered by this Regulation. Article 7 This Regulation shall enter into force on 1 July 1984. (hectolitres of pure alcohol) 5 525 1 840 33 910 Benelux Denmark Germany This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 June 1984. For the Council The President H. BOUCHARDEAU (  ) OJ No L 53, 27. 2. 1981 , p. 19 . (2) OJ No L 147, 13 . 6. 1980, p. 4.